OPINION
PER CURIAM.
The offense is Assault with Intent to Commit Rape; the punishment, two (2) years confinement in the Texas Department of Corrections.
Sentence was pronounced on November 1, 1967, and notice of appeal was given on June 16, 1967.
Notice of appeal was not given within the time prescribed by Article 44.08(c), Vernon’s Ann.C.C.P., and there is nothing in the record to show that the trial court for good cause shown permitted the giving of such notice after the ten (10) days allowed had expired.
The appeal is dismissed.
OPINION
ON MOTION TO REINSTATE APPEAL
PER CURIAM.
Appellant’s motion to reinstate the appeal is not accompanied or supported by supplemental transcript or other certification that notice of appeal was given or filed after sentence was pronounced and within the time allowed by Art. 44.08 Vernon’s Ann.C.C.P., Sections (a) or (c).
The motion to reinstate the appeal is overruled.